Appeal from an award by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law for death benefits in favor 'of the widow of deceased. The decedent, John Barnhill, was employed as a captain of a scow moored at a pier in Brooklyn. He met death by drowning. The employer and insurance carrier contend that his death was due solely to intoxication. There is no competent or conclusive proof to sustain this contention. The accident was unwitnessed and the Industrial Board found that decedent’s death arose out of and in the course of his employment. The evidence sustains such finding and the award should be affirmed, with costs to the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.